Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.       The Applicant’s Arguments/Remarks filed on 11/09/2021. Claims 1-18 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

5. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-6 are directed 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “determining an asset selection approach for selecting a subset of augmenting assets from a plurality of available augmenting assets; 10 analyzing, a multitude of available augmenting assets for purchase of the plurality of available augmenting assets to identify a set of candidate assets such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, wherein each available augmenting asset of the multitude of available augmenting assets assigns the future time-estimated benefit payment of the available augmenting asset and the series of time- certain obligated payments of the available augmenting asset to a common entity associated with the available augmenting asset, wherein the analyzing of the multitude of available augmenting assets includes at least one of: determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time- certain obligated payments from the common entity to the sponsor entity; selecting, in accordance with the asset selection approach, the subset of augmenting assets from the set of candidate assets to produce selected augmenting assets, wherein the selected augmenting assets are associated with a fair market value; 15splitting each of the selected augmenting assets to produce an augmenting asset bundle by: reassigning the future time-estimated benefit payment of each selected augmenting asset from the common entity of the selected augmenting asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected augmenting asset is associated with an incremental benefit net present value, and 20reassigning the series of time-certain obligated payments of each selected augmenting asset from the common entity of the selected augmenting asset to the sponsor entity, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected augmenting assets, wherein an aggregate of each series of time-certain obligated payments of each 25selected augmenting asset is associated with the incremental liability net present value; and assigning a first portion of the benefit entity to the legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due to the beneficial valuation elevation over direct utilization of the selected augmenting assets prior to the splitting each of the selected augmenting assets to produce the augmenting asset bundle; and causing, a record set for the augmenting asset bundle, wherein each record corresponds to one of the selected augmenting assets and is indexed in the database by an asset identifier of the corresponding one of the selected augmenting assets, wherein each record includes the asset identifier of the corresponding one of the selected augmenting assets, wherein the transactional computing device accesses records of the record set by utilizing associated asset identifiers.” These recited limitations, as drafted, under its broadest reasonable 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a computing system” and “a conversion computing device”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 7:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 7 recites the at least following limitations of “determine an asset selection approach for selecting a subset of augmenting assets from a plurality of available augmenting assets;  analyze, a multitude of available augmenting assets for purchase of the plurality of available augmenting assets to identify a set of candidate assets such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, wherein each available augmenting asset of the multitude of available augmenting assets assigns the future time-estimated benefit payment of the available augmenting asset and the series of time- certain obligated payments of the available augmenting asset to a common entity associated with the available augmenting asset, wherein the analyzing of the multitude of available augmenting assets includes at least one of: determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time- certain obligated payments from the common entity to the sponsor entity; select, in accordance with the asset selection approach, the subset of augmenting assets from the set of candidate assets to produce selected augmenting assets, wherein the selected augmenting assets are associated with a fair market value; split each of the selected augmenting assets to produce an augmenting asset bundle by: reassign the future time-estimated benefit payment of each selected augmenting asset from the common entity of the selected augmenting asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected augmenting asset is associated with an incremental benefit net present value, and reassigning the series of time-certain obligated payments of each selected augmenting asset from the common entity of the selected augmenting asset to the sponsor entity, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected augmenting assets, wherein an aggregate of each series of time-certain obligated payments of each selected augmenting asset is associated with the incremental liability net present value; and assigning a first portion of the benefit entity to the legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due to the beneficial valuation elevation over direct utilization of the selected augmenting assets prior to the splitting each of the selected augmenting assets to produce the augmenting asset bundle; and cause, a record set for the augmenting asset bundle, wherein each record corresponds to one of the selected augmenting assets and is indexed in the database by an asset identifier of the corresponding one of the selected augmenting assets, wherein each record includes the asset identifier of the corresponding one of the selected augmenting assets, wherein the transactional computing device accesses records of the record set by utilizing associated asset identifiers.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely providing asset reconfiguration and reassignment of financial affairs. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 7 further to the abstract idea includes additional elements of “a conversion computing device”, “a computing system”, “a local memory”, and “a processor”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “5determine an asset selection approach for selecting a subset of augmenting assets from a plurality of available augmenting assets;  analyze, a multitude of available augmenting assets for purchase of the plurality of available augmenting assets to identify a set of candidate assets such that each candidate asset of the set of candidate assets has a purchase price that is less than a sum of a net present value of a future time-estimated benefit payment of the candidate asset and a net present value of a series of time-certain obligated payments of the candidate asset when the candidate asset is split after purchase to reassign the future time-estimated benefit payment to a benefit entity and to reassign the series of time-certain obligated payments to a sponsor entity, wherein each available augmenting asset of the multitude of available augmenting assets assigns the future time-estimated benefit payment of the available augmenting asset and the series of time- certain obligated payments of the available augmenting asset to a common entity associated with the available augmenting asset, wherein the analyzing of the multitude of available augmenting assets includes at least one of: determining that the net present value of the future time-estimated benefit payment of the candidate asset is greater upon the split after purchase to reassign the future time-estimated benefit payment from the common entity to the benefit entity, and determining that the net present value of the series of time-certain obligated payments of the candidate asset is greater upon the split after purchase to reassign the series of time- certain obligated payments from the common entity to the sponsor entity; select, in accordance with the asset selection approach, the subset of augmenting assets from the set of candidate assets to produce selected augmenting assets, wherein the selected augmenting assets are associated with a fair market value; split each of the selected augmenting assets to produce an augmenting asset bundle by: reassign the future time-estimated benefit payment of each selected augmenting asset from the common entity of the selected augmenting asset to the benefit entity, wherein an aggregate of the future time-estimated benefit payment of each selected augmenting asset is associated with an incremental benefit net present value, and reassigning the series of time-certain obligated payments of each selected augmenting asset from the common entity of the selected augmenting asset to the sponsor entity, such that a beneficial valuation elevation is created where a sum of the incremental benefit net present value and an incremental liability net present value is greater than the fair market value of the selected augmenting assets, wherein an aggregate of each series of time-certain obligated payments of each selected augmenting asset is associated with the incremental liability net present value; and assigning a first portion of the benefit entity to the legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due to the beneficial valuation elevation over direct utilization of the selected augmenting assets prior to the splitting each of the selected augmenting assets to produce the augmenting asset bundle; and cause, a record set for the augmenting asset bundle, wherein each record corresponds to one of the selected augmenting assets and is indexed in the database by an asset identifier of the corresponding one of the selected augmenting assets, wherein each record includes the asset identifier of the corresponding one of the selected augmenting assets, wherein the transactional computing device accesses records of the record set by utilizing associated asset identifiers.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a first memory element”, “a second memory element”, “a third memory element”, and “a fourth memory element”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-6, 8-12, and 14-18 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2, 8, and 14: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method, the conversion computing device, and the non-transitory computer readable memory recited in independent claims 1, 17, and 13 by further specifying assigning, by the conversion computing device, a remaining portion of the benefit entity to the sponsor entity. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims 
Regarding dependent claims 3, 9, and 15: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method, the conversion computing device, and the non-transitory computer readable memory recited in independent claims 1, 17, and 13 by further specifying detecting, by the transactional computing device, availability of a first future time-estimated benefit payment of the augmenting asset bundle; and facilitating, by the transactional computing device, a payment transaction of the first future time- estimated benefit payment from an associated payer to the legacy asset base. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 10, and 16: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method, the conversion computing device, and the non-transitory computer readable memory recited in independent claims 1, 17, and 13 by further specifying wherein the determining the asset selection approach for selecting the subset of augmenting assets from the plurality of available augmenting assets comprises one or more of: indicating a cash flow based asset selection approach when favorable support of a desired cash flow level for the plurality of ongoing financial obligations is detected; indicating a timing based asset selection approach when a desired timing of the desired cash flow level for the plurality of ongoing financial obligations is detected; indicating a valuation based asset selection approach when a desired valuation of the legacy asset base is detected; indicating a rate of return based asset selection approach when a desired minimum rate of return for the augmenting asset bundle is detected; and indicating a risk based asset selection approach when a desired maximum risk level for the augmenting asset bundle is detected. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5, 11, and 17: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method, the conversion computing device, and the non-transitory computer readable memory recited in independent claims 1, 17, and 13 by further specifying wherein the selecting the subset of augmenting assets from the set of candidate assets from the set of candidate assets to produce the selected augmenting assets comprises one or more of: identifying the subset of augmenting assets associated with favorable support of a desired cash flow level for the plurality of ongoing financial obligations when the asset selection approach includes a cash flow based asset selection approach; identifying the subset of augmenting assets associated with a desired timing of the desired cash flow level for the plurality of ongoing financial obligations when the asset selection approach includes a timing based asset selection approach; identifying the subset of augmenting assets associated with a desired valuation of the legacy asset base when the asset selection approach includes a valuation based asset selection approach; identifying the subset of augmenting assets associated with a desired minimum rate of return for the augmenting asset bundle when the asset selection approach includes a rate of return based asset selection approach; and identifying the subset of augmenting assets associated with a desired maximum risk level for the augmenting asset bundle when the asset selection approach includes a risk based asset selection approach.. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 12, and 18: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method, the conversion computing device, and the non-transitory computer readable memory recited in independent claims 1, 17, and 13 by further specifying wherein the assigning the first portion of the benefit entity to the legacy asset base comprises one or more of: selecting the subset of augmenting assets of the augmenting asset bundle such that a value of the first portion of the benefit entity compares favorably to a desired valuation lift of the legacy asset base; and selecting the subset of augmenting assets of the augmenting asset bundle such that a value of a remaining portion of the benefit entity compares favorably to the incremental liability net present value associated with the augmenting asset bundle. The limitations of these claims fail to integrate the abstract idea into a practical application because these dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

7. 	Claims 1-18 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-18 of Patent No. 10, 861,102. Although claims 1-18 of the instant application and claims 1-18 of Patent No. 10, 861,102 are not identical, they are not patentably distinct from each other because claims 1-18 of instant application are anticipated by claims 1-18 of Patent No. 10, 861,102.
	Claims 1-18 of the instant application and claims 1-18 of Patent No. 10, 861,102 recite a method, a computing device, and a computer readable memory for determining an asset selection approach, selecting a first augmenting asset of the subset of augmenting assets, splitting the first selected augmented asset to produce an augmenting asset bundle, and assign a first portion of the benefit entity to a legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due  to the beneficial valuation elevation over direct utilization of the selected augmenting assets. 
However, independent claim 1 of Patent No. 10, 861,102 is a narrower version of independent claim 1 of the instant application with additional claim limitations of “determining desired financial attributes of a legacy financial system, wherein the legacy financial system is supported by a legacy asset base, wherein the legacy asset base includes a plurality of legacy assets associated with a plurality of legacy asset types, and wherein the plurality of legacy assets is to provide favorable support for a plurality of ongoing financial obligations in accordance with the desired financial attributes.” Therefore, independent claim 1 of Patent No. 
8. 	Claims 1-18 of the instant application provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/083,947. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application and claims 1-18 of copending Application No. 17/083,947 recite a method, a computing device, and a computer readable memory for determining an asset selection approach, selecting a first augmenting asset of the subset of augmenting assets, splitting the first selected augmented asset to produce an augmenting asset bundle, and assign a first portion of the benefit entity to a legacy asset base, so that the legacy asset base provides more favorable support for a plurality of ongoing financial obligations due  to the beneficial valuation elevation over direct utilization of the selected augmenting assets.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
9.	Claims Objections: Examiner hereby withdraws the Claims Objections of independent claim 1, independent claim 7, dependent claims 8, 9, 10, 11, independent claim 13, dependent claims 14, 15, 16, 17, 18 with respect to Applicant’s amendments of these claims. 
Double Patenting: Applicant requests that the double patenting rejection held in abeyance until the Examiner has indicated allowable subject matter. Examiner hereby maintain the Double Patenting of these claims. See details of Double Patenting Rejections of claims 21-40 in the section above.
11.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to claims 1-18 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits the use of the conversion computing device for analyzing a multitude of available augmenting assets for purchase to identify a set of candidate assets by determining a post-split and reassignment based NPV of the benefit payments and the obligated payments expands the functionality of the conversion computing device and computing system.  Thus, akin to McRO, the claims are not directed to an abstract idea as the claims provide an improvement in computer-related technology by allowing computer performance not previously performable by a computer (a practical application) (See Applicant Arguments/Remarks Pages 20-21).
In response to Applicant’s arguments, Examiner respectfully submits independent claim 1 further to the abstract idea includes additional elements of “a computing system” and “a conversion computing device”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. See details of Claim Rejections - 35 USC § 101 of claims 1-18 in the section above.

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Thukral et al. (U.S. Pub. No. 2006/0178954) teach iterative asset reconciliation process.
	Martin (U.S. Patent No. 7,752,062) teach pension insurance program methods and systems.
	Bent et al. (U.S. Patent No. 8,626,649) teach systems and methods for providing loan management from cash or deferred income arrangements.
14.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
15.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696